Case 1:20-cr-00139-RDB Document 27 Filed 08/12/20 Page 1of1

FILED
oie ELAN pCURT
i 1 OF BA
S38

 

CHAMBERS OF U.S. COURTHOUSE - CHAMBER

RICHARD D. BENNETT  DALTIORE § SrkBET

UNITED STATES DISTRICT JUDGE , me 21201

NORTHERN DIVISION iT He Hg 16-962- 3190

Fane 410. 962-3177

August 12, 2020 BY ——CEPUTY
LETTER ORDER

To Counsel of Record: United States of America v. Andre Briscoe,

Criminal Action No. RDB-20-139

Dear Counsel:

This will confirm the telephone conference of today with respect to scheduling. The
briefing schedule is as follows:

 

Tuesday, August 18, 2020, 4:30 p.m. Government’s Response to Defendant’s
Motions to Dismiss (ECF Nos. 11, 24) and
Government’s Reply to its Motion to
Exclude Time (ECF No. 23)

 

Thursday, August 20, 2020, 10:30 a.m. Defendant’s Response to Government’s
Reply in Support of its Motion to Exclude
Time (ECF No. 23)

 

 

 

 

The Court will schedule a Zoom proceeding with the Chesapeake Detention
Facility for the week of Monday, August 24, 2020. Counsel will be notified as soon as the
Court confirms the hearing date.

Notwithstanding the informal nature of this letter, it is an Order of this Court and the
Clerk is directed to docket it as such.

incerely,
LID. Pad

Richard D. Bennett
United States District Judge
